Citation Nr: 0407510	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  03-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  The veteran died in October 1986.  The 
appellant is the veteran's surviving spouse.  

In an August 1993 administrative action, the RO assumed 
jurisdiction of a claim for service connection for cause of 
the veteran's death and denied the claim.  The appellant was 
provided her appellate right with respect to that 
determination.  She did not disagree with the determination 
within one year; therefore, the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (a), 
20.302 (2003).  In August 2001, the appellant filed an 
application to reopen her claim.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In that determination, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for cause of the veteran's death.  

Subsequent to the March 2002 action, the RO adjudicated the 
appellant's claim on a de novo basis.  In light of the 
foregoing, this matter should be considered under the new and 
material evidence standard.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  

In July 2003, the appellant had a hearing before the 
undersigned Board member at the RO.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  Such 
duties include assisting the claimant in the development of 
evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).

The Board notes that there is outstanding evidence relevant 
to the appellant's claim.  The record shows that the veteran 
was treated at VA medical facilities in LaJolla, California 
in 1985 for heart problems and Phoenix, Arizona in 1986 for 
heart problems.  In addition, the appellant indicated that 
the veteran had been treated at Flagstaff Hospital from 1982 
to 1983 for a wasp sting that resulted in a number of 
complications.  Those records have not been associated with 
the claims file.  

The Board notes that a VA examiner provided an opinion in 
February 2003 regarding the etiology of the veteran's heart 
disorder.  Although the examiner stated that he reviewed the 
veteran's claims file prior to rendering an opinion, the 
Board notes the opinion is not based on a complete file in 
light of the aforenoted outstanding evidence.  



In light of the foregoing, the Board is of the view that 
additional development is warranted in this matter.  

Accordingly, the case is remanded to the RO for further 
development.  

1.  The RO should obtain and associated with 
the claims file medical records for treatment 
and care of the veteran's heart disorder of the 
VA medical facility in LaJolla, California 
dated in 1985 and the VA facility in Phoenix, 
Arizona dated in 1986 to include the terminal 
hospital summary dated in October 1986.  In 
addition, the RO should obtain treatment 
records for the veteran of the Flagstaff 
Hospital dated from 1982 to 1983.  (A copy of 
the appellant's VA Form 4142 is associated with 
the record).  If these documents are not 
available it should be indicated in writing.  

2.  The RO should contact the appropriate 
records office to determine whether a copy of a 
discharge examination dated in late 1956 or 
early 1957 exists.  If so, a copy of that 
record should be associated with the veteran's 
claims folder.  

3.  After the above development is completed, 
the RO should have the claims file reviewed by 
an appropriate VA medical specialist in order 
to provide an opinion as to whether is it more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent) that the veteran's exposure to 
chlorine gas in service caused or contributed 
substantially or materially to cause of his 
death.  A complete rationale should be given 
for all opinions and conclusions expressed.  

4.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then, the RO should then readjudicate the 
claim of whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for cause 
of the veteran's death.  

6.  If the benefit sought remains denied, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the case 
should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




